DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on June 24, 2022.  Claims 1-4, 6-11, 13-17, and 19-20 have been amended.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




EXAMINER'S AMENDMENT
Claims 1-20 are allowed subject to the examiner’s amendment described below.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas J. Crisman, Reg. 39,951 on July 27, 2022.
The application has been amended as follows: Please amend claims 1, 3, 8, 10, 14, and 16.
1.	(Currently Amended) A method, comprising:
at a consumer device including a display, one or more processors, a communications unit, and memory, performing by an application executing on the consumer device:
identifying a first merchant device in proximity to the consumer device based at least in part on broadcasted information transmitted by the first merchant device, wherein the broadcasted information includes a first identifier corresponding to the first merchant device;  
transmitting via the communications unit of the consumer device the first identifier to a server and, in response to transmitting the first identifier to the server, receiving from the server an electronic communication including:
first merchant identification information of a first merchant associated with the first merchant device, wherein the first merchant identification information includes one or more of a name, logo, picture, address, phone, or email of the first merchant; and 
first merchant transaction information identifying a proposed in-person transaction between the consumer device and the first merchant, wherein the first merchant transaction information includes [[a]] one or more merchant-specified preset transaction amounts each associated with a product or service; 
displaying on the display of the consumer device the first merchant identification information;
receiving from a user of the consumer device selection of the first merchant identification information; 
in response to receiving the selection of the first merchant identification information: 
	displaying the first merchant transaction information;  
receiving from the user of the consumer device first supplemental transaction information, wherein the first supplemental transaction information is a selection of the one or more merchant-specified preset transaction amounts each associated with a product or service; and 
transmitting the first supplemental transaction information to the server; and
in response to transmitting the first supplemental transaction information to the server, receiving confirmation from the server that the proposed in-person transaction between the consumer device and the first merchant has been completed.






3.	(Currently Amended) The method of claim 1, further comprising:
identifying by the application executing on the consumer device a second merchant device in proximity to the consumer device based at least in part on broadcasted information transmitted by the second merchant device, wherein the broadcasted information includes a second identifier corresponding to the second merchant device; and
transmitting via the communications unit of the consumer device the second identifier to the server; 
wherein the electronic communication received from the server further includes: 
second merchant identification information of a second merchant associated with the second merchant device, wherein the second merchant identification information includes one or more of a name, logo, picture, address, phone, or email of the second merchant; and  
second merchant transaction information identifying a proposed in-person transaction between the consumer device and the second merchant, wherein the second merchant transaction information includes [[a]] one or more merchant-specified preset transaction amounts each associated with a product or service; and
wherein displaying on the display of the consumer device the first merchant identification information further includes simultaneously displaying on the display of the consumer device the first merchant identification information and the second merchant identification information.


8.	(Currently Amended) A consumer device, comprising:
a display;
one or more processors; and
memory storing one or more programs to be executed by the one or more processors, the one or more programs comprising instructions for:
at a consumer device including a display, one or more processors, a communications unit, and memory, performing by an application executing on the consumer device:
identifying a first merchant device in proximity to the consumer device based at least in part on broadcasted information transmitted by the first merchant device, wherein the broadcasted information includes a first identifier corresponding to the first merchant device;  
transmitting via the communications unit of the consumer device the first identifier to a server and, in response to transmitting the first identifier to the server, receiving from the server an electronic communication including:
first merchant identification information of a first merchant associated with the first merchant device, wherein the first merchant identification information includes one or more of a name, logo, picture, address, phone, or email of the first merchant; and 
first merchant transaction information identifying a proposed in-person transaction between the consumer device and the first merchant, wherein the first merchant transaction information includes [[a]] one or more merchant-specified preset transaction amounts each associated with a product or service; 
displaying on the display of the consumer device the first merchant identification information;
receiving from a user of the consumer device selection of the first merchant identification information; 
in response to receiving the selection of the first merchant identification information: 
displaying the first merchant transaction information;  
receiving from the user of the consumer device first supplemental transaction information, wherein the first supplemental transaction information is a selection of the one or more merchant-specified preset transaction amounts each associated with a product or service; and 
transmitting the first supplemental transaction information to the server; and
in response to transmitting the first supplemental transaction information to the server, receiving confirmation from the server that the proposed in-person transaction between the consumer device and the first merchant has been completed.









10.	(Currently Amended) The consumer device of claim 8, further comprising instructions for:
identifying by the application executing on the consumer device a second merchant device in proximity to the consumer device based at least in part on broadcasted information transmitted by the second merchant device, wherein the broadcasted information includes a second identifier corresponding to the second merchant device; and
transmitting via the communications unit of the consumer device the second identifier to the server;  
wherein the electronic communication received from the server further includes: 
second merchant identification information of a second merchant associated with the second merchant device, wherein the second merchant identification information includes one or more of a name, logo, picture, address, phone, or email of the second merchant; and  
second merchant transaction information identifying a proposed in-person transaction between the consumer device and the second merchant, wherein the second merchant transaction information includes [[a]] one or more merchant-specified preset transaction amounts each associated with a product or service; and
wherein displaying on the display of the consumer device the first merchant identification information further includes simultaneously displaying on the display of the consumer device the first merchant identification information and the second merchant identification information.

14.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system, the one or more programs including instructions for: 
at a consumer device including a display, one or more processors, a communications unit, and memory, performing by an application executing on the consumer device:
identifying a first merchant device in proximity to the consumer device based at least in part on broadcasted information transmitted by the first merchant device, wherein the broadcasted information includes a first identifier corresponding to the first merchant device;  
transmitting via the communications unit of the consumer device the first identifier to a server and, in response to transmitting the first identifier to the server, receiving from the server an electronic communication including:
first merchant identification information of a first merchant associated with the first merchant device, wherein the first merchant identification information includes one or more of a name, logo, picture, address, phone, or email of the first merchant; and 
first merchant transaction information identifying a proposed in-person transaction between the consumer device and the first merchant, wherein the first merchant transaction information includes [[a]] one or more merchant-specified preset transaction amounts each associated with a product or service; 
displaying on the display of the consumer device the first merchant identification information;
receiving from a user of the consumer device selection of the first merchant identification information; 
in response to receiving the selection of the first merchant identification information: 
displaying the first merchant transaction information;  
receiving from the user of the consumer device first supplemental transaction information, wherein the first supplemental transaction information is a selection of the one or more merchant-specified preset transaction amounts each associated with a product or service; and 
transmitting the first supplemental transaction information to the server; and
in response to transmitting the first supplemental transaction information to the server, receiving confirmation from the server that the proposed in-person transaction between the consumer device and the first merchant has been completed.

16.	(Currently Amended) The non-transitory computer readable storage medium of claim 14, further comprising instructions for:
identifying by the application executing on the consumer device a second merchant device in proximity to the consumer device based at least in part on broadcasted information transmitted by the second merchant device, wherein the broadcasted information includes a second identifier corresponding to the second merchant device; and
transmitting via the communications unit of the consumer device the second identifier to the server;  
wherein the electronic communication received from the server further includes: 
second merchant identification information of a second merchant associated with the second merchant device, wherein the second merchant identification information includes one or more of a name, logo, picture, address, phone, or email of the second merchant; and  
second merchant transaction information identifying a proposed in-person transaction between the consumer device and the second merchant, wherein the second merchant transaction information includes [[a]] one or more merchant-specified preset transaction amounts each associated with a product or service; and
wherein displaying on the display of the consumer device the first merchant identification information further includes simultaneously displaying on the display of the consumer device the first merchant identification information and the second merchant identification information.










Klingen US Publication 20160092859 A1 System and Method for Facilitating a Purchase Transaction Using Beacon Equipped Devices
Klingen discloses a purchase transaction between a merchant and a customer, a merchant device sends transaction information to a payment gateway and sends a beacon signal containing a transaction identifier to a customer mobile device. The customer mobile device sends the transaction identifier and payment information corresponding to a customer payment account to the payment gateway. The payment gateway applies the transaction identifier to access the transaction information received from the merchant device and sends purchase information based on the transaction information to the customer mobile device. The customer mobile device displays the purchase information to the customer, obtains an indication of customer assent to pay for the item and sends a confirmation of customer assent to the payment gateway. Upon receiving the confirmation of customer assent from the customer mobile device, the payment gateway processes the purchase transaction based on the payment account information.

Dhurka et al. US Publication 2017013478 A1 Checkout Kiosk Connected to a Mobile Payment Application for Expedited Transaction Processing
Dhurka discloses systems and methods for a checkout kiosk connected to a mobile payment application for expedited transaction processing. A user may visit a merchant location for a merchant and select one or more items for purchase from the merchant. A payment provider used to provide payments to the merchant may establish a kiosk at the merchant location. The user may utilize the kiosk to perform transaction processing instead of utilizing a checkout line by entering the items selected for purchase using a mobile device and payment application for the payment provider. A device at the kiosk may provide the payment application to the mobile device, and may assist the user in establishing a payment account with the payment provider. The kiosk may further provide matching of items in the transaction to items in possession of the user to prevent fraud or theft of items.

Fiore et al. US Publication 20130275303 A1 Method and System for Two Stage Authentication with Geolocation
Fiore discloses geographical location information provided by a mobile device is used to assist in providing a first authentication for payment transactions against a payment account number of a user. Mobile device identification is associated with a payment account number of the user such that the user is provided a first authentication for payment transactions against the payment account number when the mobile device has entered a premises of a merchant.

The present invention discloses a mobile consumer device with a display, processor(s), and memory: identifies a merchant device in proximity to the consumer device based on broadcasted information transmitted by the first merchant device, the broadcasted information including a first identifier corresponding to the first merchant device; transmits the first identifier to a server and receives from the server an electronic communication including identification and transaction information associated with the merchant; displays the identification information, receives user selection of the merchant identification information; and in response, displays the merchant transaction information, receives supplemental user information, and transmits the supplemental transaction information to the server for completion of the transaction.



Claim 1 is allowed because the prior art of record of Klingen, Dhurka, and Fiore alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
first merchant transaction information identifying a proposed in-person transaction between the consumer device and the first merchant, wherein the first merchant transaction information includes one or more merchant-specified preset transaction amounts each associated with a product or service;
displaying the first merchant transaction information;  
receiving from the user of the consumer device first supplemental transaction information, wherein the first supplemental transaction information is a selection of the one or more merchant-specified preset transaction amounts each associated with a product or service;

Independent claims 8 and 14 are allowed based on a similar rationale.  Dependent claims 2-7, 9-13, and 15-20 are allowable based on the same rationale as the claims they depend.

Objections to claims 1-4, 8-11, and 14-17 have been withdrawn.

The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “Traditional electronic payment systems for in-person transactions are one-to-one such that there is one merchant and one consumer conducting one transaction at a time. The process requires a captive, exclusive interaction between the merchant and consumer, and
typically neither party may disengage from the process until the payment has completed or has been cancelled.” (paragraph 0007), “Additionally, other consumers who want to make a payment to the same merchant must wait until the current transaction has completed processing. Consumers interact with the merchant sequentially and wait their turn.” (paragraph 0008), “This system is acceptable in traditional retail situations where one consumer is purchasing a good or service and needs the merchant to perform “check out” tasks. In such electronic payment systems, the payment transaction is first initiated by the merchant (e.g., requesting a consumer pay a certain amount). These electronic payment systems do not work well when there are multiple consumers needing to pay a single merchant at approximately the same time, or when the merchant is not able to initiate the payment process.” (paragraph 0009), “Implementations described herein provide methods and systems for enabling
electronic payments via a mobile device such that multiple consumers can initiate overlapping
in-person payments to a single merchant at the same time, or substantially the same time.
Moreover, in some implementations, the consumer has the option to send payment to a merchant
without the merchant having to request payment first.” (paragraph 0011), “There are numerous use cases for such a system, some of which are currently only handled by cash payments (since existing electronic payment systems do not address the need to have multiple parties sending payments to a single merchant). One example use case involves payments to a street performer, who would traditionally put out a box, hat, or an open guitar case (collectively referred to as collection box) for audience payments. As he or she is performing, any number of audience members can drop cash into the collection box to pay the performer.” (paragraph 0012) and “Notably, the performer (or in different contexts, a merchant) is not required to initiate the payment with each consumer and does not need to stop doing what he or she is doing.  A plurality of consumers can also pay the performer/merchant without needing to wait for each transaction to finish. The transaction is asynchronous as the performer/merchant need not acknowledge the transaction before the next payment and may not acknowledge the payment at all. Methods and systems described herein allow this and similar in-person payment scenarios to be handled via electronic payments managed via mobile electronic devices associated with a merchant/performer and one or more customers.” (paragraph 0013).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greiner et al. US Patent 10217151 B1 Systems and Methods for Proximity Based Communication
Greiner discloses a system may transmit a signal originating from a BLUETOOTH low energy (“BLE”) beacon at a merchant location. The signal may include a first identifier associated with the merchant location and a merchant device. A customer device may receive the signal within a predetermined distance of the BLE beacon. The system may receive a transmission sent by the customer device in response to the signal from the BLE beacon. The transmission may include a second identifier associated with the user. The system may identify the user associated with the customer device based on the second identifier. The user may be at the merchant location.

Apriva LLC Awarded Patent for System and Method for Facilitating a Purchase Transaction using a Customer Device Beacon, June 7, 2017, Global IP News (Year: 2017)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682